UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1192



THOMAS E. TILLEY; INVESTMENT TRUST,

                                          Plaintiffs - Appellants,

          versus


TOWN OF ABERDEEN; J. ARTHUR PARKER, individ-
ually and in his capacity as Mayor for the
Town of Aberdeen; TONY ROBERTSON, individually
and in his capacity as Town Manager for the
Town of Aberdeen; GILES HOPKINS, individually
and in his capacity as Planning Director for
the Town of Aberdeen; DON WALKER, individually
and in his capacity as Code Enforcement Offi-
cer; NORTH CAROLINA DEPARTMENT OF HEALTH AND
HUMAN RESOURCES; COUNTY OF MOORE; STEVE BIGGS,
former Town Manager of Aberdeen; BILL MARTS,
former Mayor of the Town of Aberdeen; SAMUEL
W. FIELDS, individually and in his capacity as
an agent of the North Carolina Department of
Human Resources; ALL DEFENDANTS,

                                           Defendants - Appellees,

          and


THE BROUGH LAW FIRM, in its capacity as attor-
neys for the Town of Aberdeen; WILLIAM MORGAN,
individually and in his capacity as attorney
for the Town of Aberdeen,

                                                       Defendants.
Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-98-896-1)


Submitted:   May 17, 2001                     Decided:   May 23, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Tilley, Appellant Pro Se; Knox Kent Lively, III, Greens-
boro, North Carolina, for Appellants. Timothy Patrick Sullivan,
Robin Tatum Morris, Michelle Lee Frazier, POYNER & SPRUILL,
Raleigh, North Carolina; Mabel Y. Bullock, OFFICE OF THE ATTORNEY
GENERAL OF NORTH CAROLINA, Raleigh, North Carolina; Tyrus Vance
Dahl, Jr., Andrew Christian Buckner, WOMBLE, CARLYLE, SANDRIDGE &
RICE, Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Thomas E. Tilley and Investment Trust appeal from the district

court’s orders dismissing their conspiracy, due process, equal

protection, and taking claims as unripe and denying their motion

for reconsideration.   We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.   Tilley v. Town of

Aberdeen, No. CA-98-896-1 (M.D.N.C. Jan. 16 & Mar. 30, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 3